                                          Case 5:19-cv-08166-BLF Document 19 Filed 04/16/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         DAVID BENNETT,
                                  11                                                    Case No. 19-08166 BLF (PR)
                                                      Plaintiff,
                                  12                                                    ORDER OF DISMISSAL
Northern District of California




                                                v.
 United States District Court




                                  13

                                  14     PROP. 47 PUBLIC DEFENDER, et al.,
                                  15                  Defendants.
                                  16

                                  17

                                  18
                                             Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19
                                       42 U.S.C. § 1983, seeking money damages for unlawful confinement. Dkt. No. 1. The
                                  20
                                       Court referred this matter to the Federal Pro Se Program (“FPSP”) to find counsel for the
                                  21
                                       limited purpose of conducting a competency hearing because there was a substantial
                                  22
                                       question regarding his mental incompetence based on an order from the Superior Court of
                                  23
                                       Butte County finding him incompetent to stand trial. Dkt. No. 16.
                                  24
                                             While the matter was pending with the FPSP, it came to the Court’s attention that
                                  25
                                       Plaintiff’s criminal proceedings in Butte County Superior Court were reinstated by a
                                  26
                                       minute order dated December 23, 2020, after a mental competence hearing. See In the
                                  27
                                       Matter of David Hill Bennett, Case No. 20CF01767-1. Dkt. No. 18 at 1. The Court found
                                  28
                                           Case 5:19-cv-08166-BLF Document 19 Filed 04/16/21 Page 2 of 2




                                   1   that the reinstatement of criminal proceedings indicated that Plaintiff had been restored to
                                   2   competency, and therefore no longer a substantial question regarding Plaintiff’s
                                   3   competency. Id. at 2. On January 26, 2021, the Court withdrew its referral to the FPSP,
                                   4   denied the motion for appointment of a guardian ad litem, and directed Plaintiff to file an
                                   5   amended complaint within 45 days from the date the order was filed, i.e., no later than
                                   6   March 12, 2021. Id. Plaintiff was advised that failure to respond to the order by filing an
                                   7   amended complaint in the time provided would result in the dismissal of this action
                                   8   without prejudice and without further notice Plaintiff. Id. at 2-3. The deadline has long
                                   9   since passed, and Plaintiff has failed to file an amended complaint and has had no further
                                  10   communication with the Court.
                                  11            Accordingly, this action is DISMISSED without prejudice for failure to file an
                                  12   amended complaint in the time provided. The Clerk shall terminate all pending motions
Northern District of California
 United States District Court




                                  13   and close the file.
                                  14            IT IS SO ORDERED
                                  15   Dated: __April 16, 2021_____                       ________________________
                                                                                          BETH LABSON FREEMAN
                                  16
                                                                                          United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       PRO-SE\BLF\CR.19\08166Bennett_dism(no-compl)
                                  26

                                  27

                                  28                                                  2
